COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 TEXAS TECH UNIVERSITY HEALTH                  §               No. 08-16-00019-CV
 SCIENCES CENTER AT EL PASO,
                                               §                 Appeal from the
                      Appellant,
                                               §            County Court at Law No. 5
 v.
                                               §             of El Paso County, Texas
 MARIEL RODRIGUEZ,
                                               §               (TC# 2014DCV1047)
                       Appellee.
                                               §

                                             §
                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until July 17, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jeffery W. McElroy, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before July 17, 2016.

       IT IS SO ORDERED this 16th day of June, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.